United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
CALVERTON NATIONAL CEMETERY,
Calverton, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-0117
Issued: June 15, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On November 4, 2020 appellant, through counsel, filed a timely appeal from a
September 10, 2020 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish a right shoulder
condition causally related to the accepted January 24, 2018 employment incident.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances of the case
as set forth in the Board’s prior decision are incorporated herein by reference. The relevant facts
are as follows.
On January 24, 2018 appellant, then a 37-year-old cemetery caretaker, filed a traumatic
injury claim (Form CA-1) alleging that on that date he experienced radiating right shoulder pain
while tamping dirt around a headstone in the performance of duty. He stopped work on
January 24, 2018.
The employing establishment executed an authorization for examination and/or treatment
(Form CA-16) dated January 24, 2018, which noted that appellant was authorized to receive
treatment for right shoulder pain.
A January 24, 2018 x-ray of appellant’s right shoulder revealed no acute fracture or
dislocation.
In a January 24, 2018 medical report, Dr. David Lawrence, Board-certified in emergency
medicine, noted that appellant presented with right shoulder pain, which occurred while at work.
Appellant reported that his job required repetitive motion of the right arm and shoulder and
indicated that he felt a pop in the right shoulder and radiating pain down the humerus.
Dr. Lawrence diagnosed right shoulder strain.
On February 1, 2018 appellant was treated by Dr. Manish Chadha, a Board-certified
internist, who placed him on light duty pending an evaluation by an orthopedist.
On February 9, 2018 Dr. Richard M. Savino, a Board-certified orthopedic surgeon treated
appellant for right shoulder pain, which he developed at work on January 24, 2018 and diagnosed
acute pain and primary osteoarthritis of the right shoulder.
A February 20, 2018 magnetic resonance imaging (MRI) scan of the right shoulder
revealed significant narrowing of the glenohumeral joint with posterior subluxation of the humeral
head, circumferential labral tear with diffuse biceps tendinopathy, adhesive capsulitis, and
acromioclavicular joint hypertrophy with rotator cuff tendinopathy.
In a February 28, 2018 report, Dr. Savino diagnosed primary osteoarthritis of the right
shoulder, acute pain of the right shoulder, and tear of the right glenoid labrum. He opined that
appellant’s right shoulder preexisting condition was exacerbated by the work injury. Dr. Savino

3

Docket No. 19-1906 (issued April 1, 2020).

2

concluded that appellant’s work was physical which “could have accelerated the wearing of the
shoulder, but did not cause premature wearing of the shoulder.”
In medical reports dated March 28 and April 25, 2018, Dr. Savino reiterated his diagnoses
of primary osteoarthritis of the right shoulder, acute pain of the right shoulder, and tear of the right
glenoid labrum, and returned appellant to full-duty work.
By decision dated May 10, 2018, OWCP denied appellant’s traumatic injury claim, finding
that the medical evidence of record was insufficient to establish that the diagnosed medical
conditions were causally related to the accepted January 24, 2018 employment incident.
In medical reports dated August 15 and September 11, 2018, Dr. Savino reiterated his
diagnoses. He opined that appellant had a degenerative process in the right shoulder which was
preexisting at the time of the injury and was exacerbated by his work injury. Dr. Savino explained
that the work injury could have caused a torn labrum; however, labral tears also occur over time
with degenerative shoulders and it was “hard to say if the injury caused it.”
On April 24, 2019 appellant through counsel, requested reconsideration and submitted
additional medical evidence.
In a March 27, 2019 medical report, Dr. Eric Keefer, a Board-certified orthopedist,
diagnosed a tear of the right glenoid labrum and primary osteoarthritis of the right shoulder. He
also noted that appellant had mild asymptomatic shoulder cartilage wear prior to the January 24,
2018 employment incident and opined that repetitive aggressive use of the shoulder relating to
setting headstones caused the tear.
By decision dated July 23, 2019, OWCP denied modification of the May 10, 2018 decision.
On September 17, 2019 appellant, through counsel, appealed to the Board. By decision
dated April 1, 2020, the Board affirmed OWCP’s July 23, 2019 decision.4
On June 17, 2020 appellant, through counsel, requested reconsideration and submitted
additional medical evidence.
In a May 6, 2020 medical report, Dr. Keefer diagnosed tear of the right glenoid labrum and
again noted that appellant had mild asymptomatic shoulder cartilage wear prior to the January 24,
2018 employment incident. He again opined that repetitive aggressive use of the shoulder relating
to setting headstones caused the tear. Dr. Keefer explained that setting and lifting headstones
placed a significant traction force on the shoulder and labrum which “can certainly cause the labral
damage demonstrated” on the MRI scan. He further explained that, after appellant placed the
headstones on the ground, the ground had to be compressed to stabilize the headstones, which
required at least 80 to 100 strikes around the headstones. Dr. Keefer noted that appellant on
average set up 15 to 30 individual headstones daily. He opined that appellant’s shoulder sustained

4

Id.

3

thousands of impacts per day that created a strain on the shoulder joint which did result in tearing
of the labrum.
By decision dated September 10, 2020, OWCP denied modification.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,6 and that an injury was sustained in the performance of duty as
alleged, and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.7 These are the essential elements of each and every
compensation claim, regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.8
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established.9 There are two
components that must be considered in conjunction with one another. The first component is
whether the employee actually experienced the employment incident that allegedly occurred.10
The second component is whether the employment incident caused a personal injury.11
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.12 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment incident must be based on a
complete factual and medical background.13 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical

5

Supra note 2.

6

S.C., Docket No. 18-1242 (issued March 13, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59
ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).
7
T.H., Docket No. 18-1736 (issued March 13, 2019); J.M., Docket No. 17-0284 (issued February 7, 2018); R.C.,
59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB 312 (1988).
8

T.E., Docket No. 18-1595 (issued March 13, 2019); K.M., Docket No. 15-1660 (issued September 16, 2016); L.M.,
Docket No. 13-1402 (issued February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).
9

S.S., Docket No. 18-1488 (issued March 11, 2019); T.H., 59 ECAB 388, 393-94 (2008).

10

E.M., Docket No. 18-1599 (issued March 7, 2019); Elaine Pendleton, 40 ECAB 1143 (1989).

11

E.M., id.; John J. Carlone, 41 ECAB 354 (1989).

12

S.S., supra note 9; Robert G. Morris, 48 ECAB 238 (1996).

13

C.F., Docket No. 18-0791 (issued February 26, 2019); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

4

rationale, explaining the nature of the relationship between the diagnosed condition, and
appellant’s specific employment incident.14
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship, therefore, involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.15
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a right shoulder
condition causally related to the accepted January 24, 2018 employment incident.
Preliminarily, the Board notes that it is unnecessary for the Board to consider the evidence
appellant submitted prior to the issuance of OWCP’s July 23, 2019 merit decision because the
Board considered that evidence in its April 1, 2020 decision. Findings made in prior Board
decisions are res judicata absent further review by OWCP under section 8128 of FECA.16
Dr. Keefer, in his May 6, 2020 medical report, diagnosed tear of the right glenoid labrum
and noted that appellant had mild asymptomatic shoulder cartilage wear prior to the January 24,
2018 employment incident. He opined that repetitive aggressive use of the shoulder relating to
setting headstones caused the tear. Dr. Keefer explained that daily setting and lifting headstones
placed a significant traction force on the shoulder and labrum, as the ground often had to be
compressed with 80 to 100 strikes after appellant placed the headstones on the ground. He noted
that appellant set up approximately 15 to 30 headstones each day and opined that this created a
strain on the shoulder joint and resulted in tearing of the labrum. While Dr. Keefer provided
affirmative opinions which supported causal relationship, he did not specifically differentiate
between the effects of the accepted January 24, 2018 employment incident and appellant’s
preexisting condition.17 As noted above, in any case where a preexisting condition involving the
same part of the body is present and the issue of causal relationship, therefore, involves
aggravation, acceleration, or precipitation, the medical evidence must provide a rationalized
opinion that differentiates between the effects of the work-related injury or disease and the
preexisting condition.18 Thus, Dr. Keefer’s May 6, 2020 medical report is insufficient establish
causal relationship.

14

Id.

15
Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013). See
R.D., Docket No. 18-1551 (issued March 1, 2019).
16

See P.B., Docket No. 20-0124 (issued March 10, 2021); I.S., Docket No. 19-1461 (issued April 30, 2020).

17

See C.B., Docket No. 20-1452 (issued February 24, 2021).

18

Supra note 13. See also M.C., Docket No. 20-0125 (issued July 15, 2020).

5

As appellant has not submitted rationalized medical evidence establishing causal
relationship between his right shoulder condition and the accepted January 24, 2018 employment
incident, the Board finds that he has not met his burden of proof to establish his claim.19
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a right shoulder
condition causally related to the accepted January 24, 2018 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the September 10, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 15, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

19

The record contains page one of an authorization for examination and/or treatment (Form CA-16) dated
January 24, 2018. A properly completed Form CA-16 authorization may constitute a contract for payment of medical
expenses to a medical facility or physician, when properly executed. The form creates a contractual obligation, which
does not involve the employee directly, to pay for the cost of the examination or treatment regardless of the action
taken on the claim. See 20 C.F.R. § 10.300(c); Tracy P. Spillane, 54 ECAB 608 (2003). J.G., Docket No. 17-1062
(issued February 13, 2018).

6

